 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    PRISCILLA MALDONADO,                                 Case No. 1:19-cv-00551-LJO-SAB

12                   Plaintiff,                            ORDER REQUIRING PLAINTIFF TO
                                                           SHOW CAUSE WHY SANCTIONS
13           v.                                            SHOULD NOT ISSUE FOR PLAINTIFF’S
                                                           FAILURE TO COMPLY AND FAILURE TO
14    UNITED HEALTH CARE CENTERS OF                        PROSECUTE
      THE SAN JOAQUIN VALLEY, et al.,
15                                                         (ECF No. 10)
                     Defendants.
16                                                         FIVE DAY DEADLINE

17

18          Plaintiff filed this action on April 26, 2019. On May 14, 2019, a first amended complaint

19 was filed. On August 19, 2019, an order was filed requiring Plaintiff to show cause why this
20 action should not be dismissed for failure to serve in compliance with Rule 4(m) of the Federal

21 Rules of Civil Procedure. On August 20, 2019, Plaintiff filed a declaration of counsel and proof

22 of service indicating that she was not aware that the proofs of service needed to be filed.

23 Pursuant to the proofs of service filed, the defendants in this action were served on May 31,

24 2019. No responsive pleading has been filed nor have the parties filed a stipulation to extend

25 time to respond to the complaint. So on September 5, 2019 an order was filed requiring Plaintiff

26 to either file a notice of the status of this action or a request for entry of default within five days.
27 More than five days have passed and Plaintiff has not filed a notice of the status of the action or

28 otherwise responded to the September 5, 2019 order.


                                                       1
 1          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

 2 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

 3 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

 4 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

 5 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 6 2000).

 7          Accordingly, IT IS HEREBY ORDERED that, within five (5) days of the date of entry of

 8 this order, Plaintiff shall SHOW CAUSE IN WRITING why sanctions should not issue, up to

 9 and including dismissal of this action, for the failure to comply with the Court’s order and failure

10 to prosecute. Plaintiff is advised that failure to file a response in compliance with this order will

11 result in the recommendation that this action be dismissed.

12
     IT IS SO ORDERED.
13

14 Dated:      September 12, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
